995 A.2d 1182 (2010)
In re ADOPTION OF L.J.B.
Petition of C.L.F., Natural Mother.
No. 252 MAL 2010.
Supreme Court of Pennsylvania.
June 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of June, 2010, the Petition for Allowance of Appeal is hereby GRANTED. The matter is remanded to the trial court for a determination of whether Petitioner is eligible for the appointment of counsel. See In re Adoption of R.I., 455 Pa. 29, 312 A.2d 601 (1973). Since this is a Children's Fast Track matter, that determination shall be made within two weeks of entry of this remand order.
Should the trial court determine that Petitioner is eligible for the appointment of counsel, then counsel shall be appointed by the trial court, and the matter shall be briefed according to a schedule issued by the Supreme Court Prothonotary. If counsel is not appointed, the matter, after briefing, shall be submitted on briefs.
Jurisdiction retained.